PER CURIAM.
The appellant, Maurice Javon Jackson, appeals his consecutive mandatory minimum sentences for attempted murder in the second degree and possession of a *540firearm by a convicted felon. We affirm appellant’s first claim without comment. With regard to the mandatory minimum sentence for Count II (possession of a firearm by a convicted felon) being imposed consecutively to the mandatory minimum sentence for Count I (attempted murder in the second degree), such a consecutive sentence is mandated. See Walton v. State, 106 So.3d 522, 528 (Fla. 1st DCA 2013), rev. granted, 145 So.3d 830 (Fla.2014). Again, as in Walton, we certify conflict with Irizarry v. State, 946 So.2d 555 (Fla. 5th DCA 2006).
AFFIRMED.
LEWIS, C.J., WOLF and ROBERTS', JJ., concur.